                       IN TIIE UNITED STATES DISTRICT COURT
                   FOR TIIE EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DMSION
                                   No. 4:19-CV-164-D


ANGEL LEWIS,                             )
                                         )
                          Plaintiff,     )
                                         )
                   v.                    )                    ORDER
                                         )
NATIONSTAR MORTGAGE LLC                  )
d/b/aMr. Cooper,                         )
                                         )
                          Defendant.     )


       In light of defendant's response of May 10, 2021 [D.E.63], the court DISMISSES as moot

plaintiff's motion to enforce settlement [D.E. 62].

       SOORDERED. This 1+dayofJune2021.




                                                      . J S C. DEVER ill
                                                      United States District Court




            Case 4:19-cv-00164-D Document 64 Filed 06/14/21 Page 1 of 1
